GRAFTECH INTERNATIONAL LTD. HAS CLAIMED CONFIDENTIAL

TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

Exhibit 10.27.2

[Humber Agreement - Amendment]

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

OMITTED PORTIONS HAVE BEEN SEPARATELY FILED WITH THE

SECURITIES AND EXCHANGE COMMISSION

AMENDMENT NO. 4

THIS AMENDMENT is made effective as of January 1, 2007 (“The Effective Date”) by
and among (1) CONOCOPHILLIPS (U.K.) LIMITED (“Seller”), formerly known as Conoco
(U.K.) Limited, of Portman house, 2 Portman St, London W1H 6DU, united Kingdom
and (2) UCAR S.A. (“Buyer”) of Route de Renens 1, 1030 Bussigny-pres-Lausanne,
Switzerland (each a “Party” and together “the Parties”) and amends an Agreement
(the “Agreement”) among the Parties entered as of January 1, 2001, in the
following particulars:

1. Section 5.3.1B of the Agreement is amended by adding the following:

For the year * the prices to be used for invoicing and payment for Coke supplied
under this Agreement will be fixed at the following:

Grade * - * per metric ton

Grade * - * per metric ton

Grade * - * per metric ton

If, during any * consecutive *, the average of the daily quotes for Brent Blend
published by Platt’s (excluding days during such * period on which Platt’s does
not publish such quotes) is over * per barrel, then either party may notify the
other party, in writing, that it wishes to renegotiate the prices for all grades
of coke sold pursuant to this Agreement. If the parties fail to agree upon
revised pricing within * of the date of such a notice, then either party may
terminate this Agreement upon not less than * advance written notice.

2. Section 5.4 of the Agreement (Additional Procedures) is deleted in its
entirety.

Except as provided above, the Agreement and the Amendments remain in full force
and effect according to their terms.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

Signed and executed by duly authorized representatives of Seller and buyer
respectively,

 

CONOCOPHILLIPS (U.K.) LIMITED       UCAR S.A. By:  

/s/ P.N. Higgins

      By:  

/s/ Giuseppe Autieri

Date:  

26 Feb 2007

      Date:  

March 5, 2007